DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to Fig. 1B are sufficient to overcome the objection to the Drawings from the previous action, which is hereby withdrawn.
Applicant’s amendment to Claim 52 and cancelation Claims 39 are sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
	
Claims 52-62 are pending, with Claims 1-51 are canceled. 

Response to Arguments
Applicant argues the 102/103 rejection, on page 2, in view of Peleg (GB 2483735) and Peleg in view of Salahieh et al., (US 2015/0094656), stating that the prior art allegedly doesn’t teach “segments extend along the circumference of the articulating segment, and not along the central axis of the cylindrical member as required by the amended claims”. The examiner has fully considered applicant’s argument, and respectfully disagrees. Segments are indeed taught along the central axis (A*) of the cylindrical member, as seen in annotated Fig. 3 below.

    PNG
    media_image1.png
    193
    204
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 52-53, 58-59 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peleg (GB 2483735).
Regarding Claim 52, Peleg teaches a cylindrical member (Fig. 1, (12)) comprising a first rigid end part, a second end rigid part and a plurality of longitudinal elements (Fig. 2, plurality of longitudinal elements seen at (14, 14’)) wherein each of the plurality of longitudinal elements (14, 14’) extends from the first rigid end part to the second rigid end part (seen in Figs 12,
where (14, 14’) extends from a first to second rigid end of (10)), wherein at least one of the longitudinal elements (14, 14’) comprises a first portion (Fig. 3, (26)), a second portion (Fig. 3, annotated below, (30*)) and a connection section (Fig. 3, (28)), wherein the connection section (28) connects the first portion (26) and the second portion (Fig. 3, annotated, (30*)), wherein the first portion (26) is thinner than the second portion (Fig. 3, annotated, (30*)), 

    PNG
    media_image2.png
    249
    224
    media_image2.png
    Greyscale

wherein the longitudinal element (14, 14’) in the first portion comprises a longitudinal strip (Fig. 3, annotated, (34*)), wherein the longitudinal strip (Fig. 3, annotated, (34*)) comprises a longitudinal slit extending from the second rigid part to the connection section (28) and dividing the longitudinal strip into two parallel sub-strips (seen in annotated Fig. 3, wherein two parallel sub-strips are formed around the longitudinal strip (34*)), wherein the connection section (28) comprises a rope equalizer structure ([pg. 7, lines 24-26] and Fig. 6, where the rope equalizer (pull wire) is (54)) comprising a bridge (seen in Fig. 6 at (50)), a first wire and a second wire (Fig. 6, seen at (54)), wherein the first wire is connected to the one of the two parallel sub- strips and the second wire is connected to the other of the two parallel sub-strips (seen in Fig. 6 where part of (54)’s first wire is connected to the top of the two parallel sub-strips; the other part of (54)’s second wire is connected to the bottom of the two parallel sub-strips), wherein the bridge (50) connects the second portion to the first wire and the second wire (seen in Fig. 6), wherein the rope equalizer structure comprises a first rotation point, a second rotation point and a third rotation point (seen in Figs 1 and 6, where the circumferential slits (14, 14’) 

    PNG
    media_image1.png
    193
    204
    media_image1.png
    Greyscale


Regarding Claim 53, Peleg teaches the cylindrical member according to claim 52, wherein the connection section (Fig. 3, (28)) further comprises two curved-shape strips (seen in Fig. 4, (16, 16’)) and a bridge (Fig. 4, seen at (20’)) wherein the two curved-shape strips (16, 16’) surround an opening wherein the opening is communicatively connected to the longitudinal slit (seen in annotated Fig. 3, where (16, 16’) surround openings communicatively connected to longitudinal slits), wherein the bridge (at 20’) is connected to the second portion (Fig. 3, annotated, (30*)) and to the two curved-shape strips (16, 16’), wherein the two curved-shape strips (16, 16’) are connected respectively to the two parallel sub-strips (seen in annotated Fig. 3, wherein two parallel sub-strips are formed around the longitudinal strip (34*)), and wherein the concave sides of the two curved-shape strips (16, 16’) are arranged facing each other (seen in annotated Fig. 3 where concave portions at the base of (16) and (16’) face each other) and surrounding the opening such that the two curved-shape strips (16, 16’) define the sides of the opening (seen in Figs 3-4).

Regarding Claim 58, Peleg teaches the cylindrical member according to claim 52, wherein the cylindrical member has eight longitudinal elements (seen in Fig. 2, where (10) has at least 8 sections of longitudinal elements, but may have more); and/or wherein the width of the bridge is in the range of 1.5 - 2.5 times the width of the strip and preferably the width of the bridge is twice the width of one of the two parallel sub-strips (seen in Fig. 3, wherein the bridge at (34) is at least twice the width of the parallel sub-strips (seen in annotated Fig. 3, wherein two parallel sub-strips are formed around the longitudinal strip (34*), and (34*) is at 

Regarding Claim 59, Peleg teaches a cylindrical member (Fig. 1, (12)) comprising a first rigid end part, a second end rigid part and a plurality of longitudinal elements (Fig. 2, plurality of longitudinal elements seen at (14, 14’)) wherein each of the plurality of longitudinal elements (14, 14’) extends from the first rigid end part to the second rigid end part (seen in Figs 1-2, where (14, 14’) extends from a first to second rigid end of (10)), wherein at least one of the longitudinal elements (14, 14’) is separated from an adjacent longitudinal element by a spacer (Fig. 4, (38)), wherein the longitudinal sides of said one of the longitudinal elements are defined by a first longitudinal slit (Fig. 4, wherein the first longitudinal slit at the base of (16)) and a second longitudinal slit (Fig. 4, wherein the second longitudinal slit at the top of (16’)) wherein the spacer (38) is defined by a first circumferential slit (Fig. 4, (16)), a third longitudinal slit (Fig. 4, annotated, (17)) and a second circumferential slit (Fig. 4, (16’)) wherein the first circumferential slit (16) extends in a first circumferential direction from the second longitudinal slit towards the adjacent longitudinal element (seen in Fig. 4, annotated below, (A*)) and wherein the first circumferential slit (16) is communicatively connected to the second longitudinal slit (seen in Fig. 4), the third longitudinal slit is communicatively connected to the first circumferential slit (16) and extends from the first circumferential slit in a longitudinal direction (seen in annotated Fig. 4, (B*)), the second circumferential slit (16’) is communicatively connected to the third longitudinal slit and extends from the third longitudinal slit towards the second longitudinal slit in a second circumferential direction (Fig. 4, annotated, 

    PNG
    media_image1.png
    193
    204
    media_image1.png
    Greyscale


Regarding Claim 61, Peleg teaches the modified cylindrical member according to claim 59, wherein the cylindrical member (Fig. 1, (12)) has a circular (Figs 5 and 9, wherein the cylindrical member has a circular cross-section), oval (Fig. 10, wherein the cross section is ovular), or elliptical (Fig. 10, wherein the cross section is elliptically shaped) and a cross-section (seen in Figs 5, 9-10); and/or wherein the circumferential and longitudinal slits result from a material removal technique including at least one of photochemical etching, deep pressing, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-57, 59-60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg (GB 2483735) in view of Salahieh et al., (US 2015/0094656).
Regarding Claim 54, Peleg teaches the cylindrical member according to claim 53.
Peleg doesn’t explicitly teach wherein the opening comprises a half moon shape, wherein the convex side of the half moon shape of the opening is facing the first portion such that the longitudinal slit is communicatively connected to the opening at its convex side, and the opening is further delimited by a straight side perpendicular to the longitudinal direction wherein the straight side is facing the concave side of the opening.
In related prior art Salahieh teaches a steerable tube-like member (generally seen in Salahieh Fig. 2C, (502)) with flexible portion (generally seen in Salahieh Fig. 2C, (500), and in Salahieh Fig. 11A at (190)), having a connection section (Salahieh Fig. 11A, (194)) further comprises two curved-shape strips which define the sides of the opening (Salahieh Fig. 11A, annotated below, the opening at (194) having curved-shape strips at (194’) which define that 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the opening of Peleg, to include the opening comprises a half moon shape, as taught by Salahieh, for the motivation of having the interlocking means creating a spine providing greater flexibility (Salahieh [0105]) to the flexible portion of the tube member.

Regarding Claim 55, Peleg in view of Salahieh teaches the modified cylindrical member according to claim 54, wherein the connection section (Salahieh Fig. 11A, (194)) further comprises a first slit and a second slit (seen in Salahieh annotated Fig. 11A below, where (198) is a first slit and (198) is a second slit) wherein the first slit and the second slit extend longitudinally respectively from each end of the straight side (seen in Salahieh annotated above Fig. 11A, (200*)) of the opening (Salahieh Fig. 11A, seen at (194)) towards the second portion (Salahieh Fig. 11A, annotated below, at (194*), which (198) extends towards).

Regarding Claim 56, Peleg in view of Salahieh teaches the modified cylindrical member according to claim 55, further comprising two longitudinal slits wherein the two longitudinal slits extend longitudinally (Salahieh Fig. 11A, annotated below, two longitudinal slits seen at (198a, 198b)) in at least one of the second portion and the connection section (Salahieh Fig. 11A, annotated, seen at second portion (194*)) such that the sides of the two longitudinal slits define the borders of the bridge (seen in Salahieh annotated Fig. 11A, the bridge (200*), whose borders are defined by (198a, 198b)).
Regarding Claim 57, Peleg in view of Salahieh teaches the modified cylindrical member according to claim 56, wherein the connection section (Peleg Fig. 3, (28)) further comprises two circumferential slits (Peleg Fig. 3, annotated below, where the circumferential slits are seen at (28’)), wherein the two circumferential slits extend in a circumferential direction (seen in annotated Peleg Fig. 3) and are respectively communicatively connected at one of their ends to longitudinal slits (Peleg Fig. 3, annotated, longitudinal slits seen at (30’)) and at the other one of their ends to a gap (Peleg Fig. 3, annotated, the other ends of (28’) connect to (26’) which creates a gap) that is present between two adjacent second portions (Fig. 3, annotated, where there are adjacent second portions (30*)).

Regarding Claim 60, Peleg teaches the cylindrical member according to claim 59.
Peleg doesn’t explicitly teach wherein the spacer is further defined by an inverted U- shaped slit wherein the inverted U-shaped slit is communicatively connected to the second circumferential slit at the end of one of the legs of the inverted U-shaped slit and wherein the 
In related prior art Salahieh teaches a steerable tube-like member (generally seen in
Salahieh Fig. 2C, (502)) with flexible portion (generally seen in Salahieh Fig. 2C, (500), and in
Salahieh Fig. 11A at (190)), having spacers (seen in Salahieh annotated Fig. 11A, (200*)), wherein the spacer is further defined by an inverted U-shaped slit (Salahieh Fig. 11A, seen at
(194)) wherein the inverted U-shaped slit (Salahieh (194)) is communicatively connected to the second circumferential slit (Salahieh Fig. 11A, annotated, (194*)) at the end of one of the legs of the inverted U-shaped slit (seen in Fig. 11A) and wherein the inverted U-shaped slit is oriented such that the end of the other leg of the inverted U-shape is facing the longitudinal slit (Salahieh Fig. 11A, annotated, (194*)) and the convex side of the inverted U-shape is facing the second longitudinal slit (seen in Fig. 11A).

Regarding Claim 62, Peleg teaches the cylindrical member according to claim 59, made of at least one of the following set of materials: a biocompatible polymeric material, including polyurethane, polyethylene or polypropylene, stainless steel (Peleg [pg. 9] wherein the tube like member is made of stainless steel), cobalt-chromium, shape memory alloy such as Nitinol®, plastic, polymer, composites, or other curable material.
Additionally in related prior art, Salahieh teaches a steerable tube-like member (generally seen in Salahieh Fig. 2C, (502)) with flexible portion (generally seen in Salahieh Fig. 2C, (500)), wherein the steerable tube like member of Salahieh is made of biocompatible .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783